       Case 3:20-cv-00172-DPM Document 4 Filed 08/21/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

LISA MURPHY
ADC #760343                                                     PLAINTIFF

v.                        No. 3:20-cv-172-DPM

NICOLE LANE, Chaplain,
McPherson Unit                                              DEFENDANT

                                ORDER
     The Court adopts         Magistrate Judge        Deere's    unopposed
recommendation, Doc. 3.   FED. R. CIV. P.   72(b) (1983 addition to advisory
committee notes).    Murphy's complaint will be dismissed without
prejudice for failure to pay the filing fee. 28 U.S.C. § 1915(g). An in
forma pauperis appeal from this Order and accompanying Judgment
would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.



                                  D .P. Marshall Jr.
                                  United States District Judge
